DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 06/22/2022, with respect to the rejection(s) of claim(s) 1-7, 9-11, and 14-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103, in view of Buterbaugh et al. (US 20080249666 A1), in view of SPEC (Power and Performance Benchmark Methodology V2.2, Standard Performance Evaluation Corporation (SPEC), 03 Dec. 2014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buterbaugh et al. (US 20080249666 A1), hereinafter "Buterbaugh", in view of SPEC (Power and Performance Benchmark Methodology V2.2, Standard Performance Evaluation Corporation (SPEC), 03 Dec. 2014).

Regarding Claim 1, Buterbaugh teaches a computing system, comprising: 
computer module bays (Buterbaugh [0039] The master service processor (180) in the example of FIG. 2 may detect the presence of a component in a system slot, for example, by detecting a hot swap of the component into the system slot (163, 165); also see Figs. 1-3, specifically Fig. 2 163 and 165; also see specification as filed [0041], "In some examples, the signal connectors 202. may be hot-plug signal connectors, enabling the computer modules 400 to be hot-plug installed in and/or hot-plug removed from the bays 410. In some examples, the signal connector 2.02. and power connector 201 are parts of the same larger connector"); 
a power subsystem configured to: 
supply power to a plurality of computer modules installed in the computer module bays and to implement overcurrent protection (OCP) based on an OCP threshold parameter (Buterbaugh [0022] The power supply (132) in this example is configured to reduce the risk of interruption of its supply of power to components of the system by inclusion of two power supply modules (186, 192), each of which is provided with the same overcurrent trip point (184). During normal powered operation of the system, one of the two power supply modules is assigned to provide power to components of the system. also see Hg. 2. 186 and 192.);
a system controller  (Buterbaugh [0023] The master service processor (180) is connected to the service processors (182, 188) in the power supply modules (186, 192.) by bus (196), and the master service processor (180) is connected to the service processor (158) in component (162) by bus (185). Also see [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178) and set an overcurrent trip point (182, 188) as a response to detecting the change in configuration.) configured to, during normal operation of the computing system, periodically: 
determine a power requirement of the computing system based on the power requirement of a respective computer module of the computing system (Buterbaugh [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178); also see Fig. 3 306, 308, and 309); 
determine a new OCP threshold based on the power requirement (Buterbaugh [0030] set an overcurrent trip point (182, 188) as a response to detecting the change in configuration. Also see Fig. 3 304); and 
instruct the power subsystem to change a value of the OCP threshold parameter to a new value based on the new OCP threshold (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Setting an overcurrent trip point is described in more detail below with reference to FIG. 6.; Also see Fig. 3 184).
Buterbaugh is not relied upon to teach determine a workload on a respective computer module of the computing system; and
determine a power requirement for the respective computer module based on the corresponding workload; 
SPEC teaches determine a workload on a respective computer module of the computing system (SPEC p. 4, section 1.3.1, para. 2, it is important to consider the workload being performed by the benchmark and to ensure that it is relevant.); and
determine a power requirement for the respective computer module based on the corresponding workload (SPEC p. 4, section 1.3.1, para. 3, Power metrics add an additional dimension to this caution. Power characteristics depend heavily on both workload and configuration.);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Buterbaugh in view of SPEC to determine a workload on a respective computer module of the computing system; and
determine a power requirement for the respective computer module based on the corresponding workload, because power characteristics of a system are known to depend and vary based on both workload and configuration of a system (SPEC p. 4, section 1.3.1, para. 3).

Regarding Claim 2, Buterbaugh in view of SPEC (as stated above) further teaches determining the power requirement of the computing system (Buterbaugh [0047] The method of FIG. 3 also includes summing (302) by a master service processor (180), during powered operation of the system (102), the present power requirements (306, 308) of components (162, 178) presently installed in the system. Fig. 3 302); and
sum the power requirement of a respective computer module to obtain the power requirement of the computing system (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Also see Fig. 3 309).

Regarding Claim 3, Buterbaugh in view of SPEC (as stated above) further teaches determining the power requirement for the computer module: 
identify computer components that are installed in the computer module (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168); and 
determine the power requirement for the computer module based on respective identities of the installed computer components (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168). Also see Fig. 3 310).

Regarding Claim 4, Buterbaugh in view of SPEC (as stated above) further teaches wherein the power requirement for the computer module is an estimate of a maximum power demand associated with the installed computer components (Buterbaugh [0038] In the example of FIG. 2, the service processor (158) on component (162) may sum into a power requirement (306) for the component (162), power requirements of devices (150, 152) in the component (162).).

Regarding Claim 5, Buterbaugh in view of SPEC (as stated above) further teaches wherein the power requirement for the computer module is an estimate of a potential power demand of the given computer module, wherein the potential power demand corresponds to a predicted workload of the computer module determined based on the installed computer components (Buterbaugh [0051] The method of FIG. 5 is similar to the method of FIG. 3, including, as it does, summing the present power requirements of components presently installed in the system, setting an overcurrent trip point of the power supply, and so on, all of which operate in a manner similar to that described above for the method of FIG. 3. Also see [0052] The method of FIG. 5 also includes retrieving (502) vital product data ('VPD') from the component (162) in the slot (508). The VPD generally includes information about the component that allows the component to be administered at a system level, and in this example, the VPD includes a power requirement (506) for the component (162). As an alternative to retrieving VPD from the component itself, the VPD could also be retrieved from system memory elsewhere in the system, such as, for example, the power supply memory illustrated at reference (190) on FIG. 2. In the method of FIG. 5, summing (302) the present power requirements of components presently installed in the system is carried out by summing (504), as the power requirement for the component in the slot, the power requirement (506) from the VPD (508). See Fig. 5 and note that the individual power requirement is determined based on previous data rather than real-time measurements).

Regarding Claim 6, Buterbaugh in view of SPEC (as stated above) further teaches determining the new OCP threshold, set the new OCP threshold to accommodate the power requirement of the computing system and a predetermined surplus power amount (Buterbaugh [0044] In a system with multiple power supply modules that uses only one power supply module at a time to provide all power to the system and reserves the other power supply modules as backups, calculate the overcurrent protection point as 110% of the sum of the present power requirements of components presently installed in the system, and provide that value of overcurrent trip point to the power supply modules.).

Regarding Claim 7, Buterbaugh in view of SPEC (as stated above) further teaches set the new OCP threshold to accommodate the power requirement of the computing system multiplied by a proportionality constant (Buterbaugh [0044] In a system with multiple power supply modules that uses only one power supply module at a time to provide all power to the system and reserves the other power supply modules as backups, calculate the overcurrent protection point as 110% of the sum of the present power requirements of components presently installed in the system, and provide that value of overcurrent trip point to the power supply modules.).

Regarding Claim 10, Buterbaugh in view of SPEC (as stated above) further teaches determine the new OCP threshold in response to a configuration change of the computing system (Buterbaugh [0045] For further explanation, FIG. 3 sets forth a flow chart illustrating an exemplary method for dynamically configuring overcurrent protection in a power supply (132) for components (162, 178) of an electrically powered system (102) according to embodiments of the present invention that includes detecting (300) by a master service processor (180) a change in a configuration of the components of the electrically powered system. See Fig. 3 300).

Regarding Claim 11, Buterbaugh in view of SPEC (as stated above) further teaches determine the new OCP threshold in response to determining that: 
one of the plurality of computer modules is uninstalled;
a configuration of one of the plurality of computer modules is changed by addition or removal of a computer component; and
a new computer module is installed in one of the computer module bays (Buterbaugh [0045] For further explanation, FIG. 3 sets forth a flow chart illustrating an exemplary method for dynamically configuring overcurrent protection in a power supply (132) for components (162, 178) of an electrically powered system (102) according to embodiments of the present invention that includes detecting (300) by a master service processor (180) a change in a configuration of the components of the electrically powered system. See Fig. 3 300).

Regarding Claim 12, Buterbaugh teaches a method (Buterbaugh Figs. 3-5) of controlling a computing system, the method comprising: 
determining a set of computer modules installed in corresponding computer module bays of the computing system, wherein the computing system includes a power subsystem that is to supply power to the set of computer modules and implement overcurrent protection (OCP) based on an OCP threshold parameter (Buterbaugh [0039] The master service processor (180) in the example of FIG. 2 may detect the presence of a component in a system slot, for example, by detecting a hot swap of the component into the system slot (163, 165); also see Figs. 1-3, specifically Fig. 2 163 and 165; also see specification as filed [0041], "In some examples, the signal connectors 202 may be hot-plug signal connectors, enabling the computer modules 400 to be hot-plug installed in and/or hot-plug removed from the bays 410. In some examples, the signal connector 202 and power connector 201 are parts of the same larger connector"); 
during normal operation of the computing system, periodically: 
determining a power requirement of the computing system based on the power requirement of a respective computer module of the computing system (Buterbaugh [0030] In the example of FIG. 2, the master service processor may detect a change in a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178); also see Fig. 3 306, 308, and 309); 
determining a new OCP threshold based on the power requirement (Buterbaugh 
[0030] set an overcurrent trip point (182., 188) as a response to detecting the change 1n configuration. Also see Fig. 3 304); and 
instructing the power subsystem to change a value of the OCP threshold parameter to a new value based on the new OCP threshold (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132.) 1n dependence upon the sum (309) of the present power requirements of the components. Setting an overcurrent trip point is descr1bed in more detail below with reference to FIG. 6.; Also see Fig. 3 184).
Buterbaugh is not relied upon to teach determining a workload on a respective computer module of the computing system; 
determining a power requirement for the respective computer module based on the corresponding workload.
SPEC teaches determine a workload on a respective computer module of the computing system (SPEC p. 4, section 1.3.1, para. 2, it is important to consider the workload being performed by the benchmark and to ensure that it is relevant.); and
determine a power requirement for the respective computer module based on the corresponding workload (SPEC p. 4, section 1.3.1, para. 3, Power metrics add an additional dimension to this caution. Power characteristics depend heavily on both workload and configuration.);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Buterbaugh in view of SPEC to determine a workload on a respective computer module of the computing system; and
determine a power requirement for the respective computer module based on the corresponding workload, because power characteristics of a system are known to depend and vary based on both workload and configuration of a system (SPEC p. 4, section 1.3.1, para. 3).

Regarding Claim 13, Buterbaugh in view of SPEC (as stated above) further teaches summing the power requirement of a respective computer module to obtain the power requirement of the computing system (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Also see Fig. 3 309).

Regarding Claim 14, Buterbaugh in view of SPEC (as stated above) further teaches identifying computer components installed in the computer module (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168); and 
determining the power requirement for the computer module based on respective identities of the installed computer components (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168). Also see Fig. 3 310).

Regarding Claim 16, Buterbaugh teaches a non-transitory machine readable medium storing instructions (Bolan [0041] the invention can take the form of a computer program product accessible from a computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. For the purposes of this description, a computer-usable or computer readable medium can be any apparatus that can contain, store, communicate, propagate or transport the program for use by or in connection with the instruction execution system, apparatus or device.) that are executable by a processor of a computing system (Buterbaugh [0039] The master service processor (180) in the example of FIG. 2 may detect the presence of a component in a system slot, for example, by detecting a hot swap of the component into the system slot (163, 165); also see Figs. 1-3, specifically Fig. 2 163 and 165; also see specification as filed [0041], ''In some examples, the signal connectors 202 may be hot-plug signal connectors, enabling the computer modules 400 to be hot-plug installed in and/or hot-plug removed from the bays 410. In some examples, the signal connector 202 and power connector 201 are parts of the same larger connector"), the instructions causing the processor to: 
determine a set of computer modules installed in corresponding computer module bays of the computing system, wherein the computing system includes a power subsystem that is to supply power to the set of computer modules and implement overcurrent protection (OCP) based on an OCP threshold parameter (Buterbaugh [0022] The power supply (132) in this example is configured to reduce the risk of interruption of its supply of power to components of the system by inclusion of two power supply modules (186, 192), each of which is provided with the same overcurrent trip point (184). During normal powered operation of the system, one of the two power supply modules is assigned to provide power to components of the system. also see Fig. 2 186 and 192); 
during normal operation of the computing system, periodically: 
determine a power requirement of the computing system based on the power requirement of a respective computer module of the computing system (Buterbaugh [0030] In the example of FIG. 2, the master service processor may detect a change 1n a configuration of the components of the electrically powered system, and sum the present power requirements of components (162, 178); also see Fig. 3 306, 308, and 309); 
determine a new OCP threshold based on the power requirement (Buterbaugh [0030] set an overcurrent trip point (182, 188) as a response to detecting the change in configuration. Also see Fig. 3 304); and 
instruct the power subsystem to change a value of the OCP threshold 21 parameter to a new value based on the new OCP threshold (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) 1n dependence upon the sum (309) of the present power requirements of the components. Setting an overcurrent trip point is described in more detail below with reference to FIG. 6.; Also see Fig. 3 184).
Buterbaugh is not relied upon to teach determine a workload on a respective computer module of the computing system; 
determine a power requirement for the respective computer module based on the corresponding workload; 
SPEC teaches determine a workload on a respective computer module of the computing system (SPEC p. 4, section 1.3.1, para. 2, it is important to consider the workload being performed by the benchmark and to ensure that it is relevant.); and
determine a power requirement for the respective computer module based on the corresponding workload (SPEC p. 4, section 1.3.1, para. 3, Power metrics add an additional dimension to this caution. Power characteristics depend heavily on both workload and configuration.);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Buterbaugh in view of SPEC to determine a workload on a respective computer module of the computing system; and
determine a power requirement for the respective computer module based on the corresponding workload, because power characteristics of a system are known to depend and vary based on both workload and configuration of a system (SPEC p. 4, section 1.3.1, para. 3).

Regarding Claim 17, Buterbaugh in view of SPEC (as stated above) further teaches summing the power requirement of a respective computer module to obtain the power requirement of the computing system (Buterbaugh [0048] The method of FIG. 3 also includes setting (304) by the master service processor (180) an overcurrent trip point (184) of the power supply (132) in dependence upon the sum (309) of the present power requirements of the components. Also see Fig. 3 309).

Regarding Claim 18, Buterbaugh in view of SPEC (as stated above) further teaches identifying computer components installed in the computer module (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168); and
determining the power requirement for the computer module based on respective identities of the installed computer components (Buterbaugh [0046] The method of FIG. 3 also includes a further optional step of summing (310) by a service processor (158) of a component (178), into a power requirement (308) for the component (178), power requirements of devices (164, 168) in the component. See Fig. 3 164 and 168). Also see Fig. 3 310).

Regarding Claim 19, Buterbaugh in view of SPEC (as stated above) further teaches determine the new OCP threshold in response to determining that:
one of the plurality of computer modules is uninstalled;
a configuration of one of the plurality of computer modules is changed by addition or removal of a computer component; and
a new computer module is installed in one of the computer module bays (Buterbaugh [0045] For further explanation, FIG. 3 sets forth a flow chart illustrating an exemplary method for dynamically configuring overcurrent protection in a power supply (132) for components (162, 178) of an electrically powered system (102) according to embodiments of the present invention that includes detecting (300) by a master service processor (180) a change in a configuration of the components of the electrically powered system. See Fig. 3 300).

Regarding Claim 20, Buterbaugh in view of SPEC (as stated above) further teaches setting the new OCP threshold to accommodate one of: 
the power requirement of the computing system and a predetermined surplus power amount; and the power requirement of the computing system multiplied by a proportionality constant (Buterbaugh [0044] In a system with multiple power supply modules that uses only one power supply module at a time to provide all power to the system and reserves the other power supply modules as backups, calculate the overcurrent protection point as 110% of the sum of the present power requirements of components presently installed in the system, and provide that value of overcurrent trip point to the power supply modules.).

Claim(s) 8, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buterbaugh in view of SPEC (as stated above), further in view of Eich ("Understanding overcurrent protection", Environmental Systems Design, Chicago, August 17, 2017).

Regarding Claim 8, Buterbaugh in view of SPEC (as stated above) is not relied upon to further teach prevent the new OCP threshold from being lower than a specified minimum value.
Eich teaches prevent the new OCP threshold from being lower than a specified minimum value (Eich p. 3, para. 4, The general requirement is to size the OCP for no less than 125% of the continuous load and 100% of the noncontinuous load.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Buterbaugh in view of SPEC (as stated above), further in view of Eich to prevent the new OCP threshold from being lower than a specified minimum value, because standards are set in OCP to be higher than the continuous load to allow for occasional overload (Eich p. 1 para. 4 "Overload conditions are usually not as time-critical as short circuits and ground faults. Electrical equipment can usually withstand some level of load current over its rating for a length of time"; also see p. 8, last paragraph, "The NEC requires a more conservative selection (125%) in the case of continuous loads due to increased heat dissipated by the circuit conductors as compared with noncontinuous loads".), but also to at minimum be higher than requirement of a noncontinuous load to ensure all loads receive their required power without causing a trip (Eich p. 3-4, Branch circuits example, note that OCP is set to operate between 100%-125% of the load to ensure that the load operates properly but is also protected if overloaded beyond 125%).

Regarding Claim 21, Buterbaugh in view of SPEC (as stated above) is not relied upon to further teach preventing the new OCP threshold from being lower than a specified minimum value.
Eich teaches prevent the new OCP threshold from being lower than a specified minimum value (Eich p. 3, para. 4, The general requirement is to size the OCP for no less than 125% of the continuous load and 100% of the noncontinuous load.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Buterbaugh in view of SPEC (as stated above), further in view of Eich to prevent the new OCP threshold from being lower than a specified minimum value, because standards are set in OCP to be higher than the continuous load to allow for occasional overload (Eich p. 1 para. 4 "Overload conditions are usually not as time-critical as short circuits and ground faults. Electrical equipment can usually withstand some level of load current over its rating for a length of time"; also see p. 8, last paragraph, "The NEC requires a more conservative selection (125%) in the case of continuous loads due to increased heat dissipated by the circuit conductors as compared with noncontinuous loads".), but also to at minimum be higher than requirement of a noncontinuous load to ensure all loads receive their required power without causing a trip (Eich p. 3-4, Branch circuits example, note that OCP is set to operate between 100%-125% of the load to ensure that the load operates properly but is also protected if overloaded beyond 125%).

Regarding Claim 22, Buterbaugh in view of SPEC (as stated above) further teaches setting the new OCP threshold to accommodate one or more of: the power requirement of the computing system and a predetermined surplus power amount; the power requirement of the computing system multiplied by a proportionality constant (Buterbaugh [0044] In a system with multiple power supply modules that uses only one power supply module at a time to provide all power to the system and reserves the other power supply modules as backups, calculate the overcurrent protection point as 110% of the sum of the present power requirements of components presently installed in the system, and provide that value of overcurrent trip point to the power supply modules.).
Buterbaugh in view of SPEC (as stated above) is not relied upon to further teach a specified minimum value.
Eich teaches prevent the new OCP threshold from being lower than a specified minimum value (Eich p. 3, para. 4, The general requirement is to size the OCP for no less than 125% of the continuous load and 100% of the noncontinuous load.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Buterbaugh in view of SPEC (as stated above), further in view of Eich to a specified minimum value, because standards are set in OCP to be higher than the continuous load to allow for occasional overload (Eich p. 1 para. 4 "Overload conditions are usually not as time-critical as short circuits and ground faults. Electrical equipment can usually withstand some level of load current over its rating for a length of time"; also see p. 8, last paragraph, "The NEC requires a more conservative selection (125%) in the case of continuous loads due to increased heat dissipated by the circuit conductors as compared with noncontinuous loads".), but also to at minimum be higher than requirement of a noncontinuous load to ensure all loads receive their required power without causing a trip (Eich p. 3-4, Branch circuits example, note that OCP is set to operate between 100%-125% of the load to ensure that the load operates properly but is also protected if overloaded beyond 125%).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/24/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863